Holmes, C. J.
This is an action of contract in which the plaintiff has had judgment and a party summoned as trustee has been charged. A part of the order of the Superior Court is, “ No costs allowed trustee or adverse claimants.” The trustee appeals to this court from so much of the order as allows him no costs. Adverse claimants had been admitted as parties, and the action of the Superior Court presumably was under Pub. Sts. c. 183, § 86. But it is settled “ that it was not intended [by that section] that a discretion should be exercised, upon the question of the right of the trustee to receive costs until he is charged or discharged; but only in relation to the party by whom his costs shall be paid.” Morrison v. McDermott, 6 Allen, 122, 123. It follows that the trustee is entitled to his costs.

Order disallowing costs to trustee reversed.